DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,304,239 B1 (Harris) in view of US 2018/0198218 A1 (Regan).
	Harris discloses, referring primarily to figure 1, a flexible circuit (12) comprising: a wire conductor; an insulating body that protects the wire conductor (col. 3, lines 20-45). Harris does not specifically disclose a mark visible from the insulating body that indicates a connection between the wire conductor and a particular circuit within a vehicle electrical system [claim 1]. However, it is well known in the art to provide indicia to identify cables as evidenced by Regan ([0035]). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide the claimed identification in the invention of Harris as is known in the art and evidenced by Regan. The motivation for doing so would have been to ensure that the proper signals are routed to the correct places.
	Additionally, the modified invention of Harris teaches indicia containing a part number or serial number that differentiates the flexible circuit from other parts within the vehicle electrical system (Regan ([0035]) [claim 2], wherein the wire conductor is a first 
	Moreover, the modified invention of Harris in view of Regan teaches a method for manufacturing a flexible circuit (Harris (12)) for a vehicle electrical system (Harris col. 3, lines 15-25), the method comprising: (a) marking a flexible circuit with a first mark to indicate a connection between a first flat-wire conductor of the flexible circuit and a first circuit within the vehicle electrical system (Regan [0035]); and (b) marking the flexible circuit with a second mark to indicate a connection between a second flat-wire conductor of the flexible circuit and a second circuit within a vehicle electrical system (Regan [0035]) [claim 10], further comprising: (c) forming an insulating body (Harris (20)) that protects the first and the second wire conductors [claim 11], wherein step (a) 
	Regarding claims 12, 13, and 15, the modified invention of Harris teaches performing the claimed actions, though not necessarily in the claimed order [claims 12, 13, 15]. However, since each step must be performed, changing the order of the steps would amount to a mere change in sequence of the method which has been held in to be within the skill of the ordinary artisan (MPEP  2144.04 IV C). Therefore, it would have been obvious, to one having ordinary skill in the art, to perform the steps in the claimed order in the modified invention of Harris. The motivation for doing so would have been to perform the steps in the most logical order based on process flow. 
	
	Moreover, the modified invention of Harris teaches, a vehicle electrical system comprising: a first circuit; a second circuit (Harris col. 3, lines 20-45); a flexible circuit (12) including: a first flat-wire conductor and a second flat-wire conductor (Harris col. 3, lines 20-45); an insulating body (Harris (20)) that protects the first and second flat-wire conductors; a first mark (Regan [0035]) visible from the insulating body that indicates a connection between the first flat-wire conductor and the first circuit; and a second mark (Regan [0035]) visible from the insulating body that indicates a connection between the second flat-wire conductor and the second circuit; a first electrical connector coupling the first flat-wire conductor with the first circuit; and a second electrical connector coupling the second flat-wire conductor with the second circuit (Harris co. 4, lines 20-40) [claim 16], wherein the first electrical connector attaches to the first flat-wire conductor at or near the first mark and the second electrical connector attaches to the second flat-.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 states the limitation “wherein the first mark is at a different position along a length of the insulating body than the second mark.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847